Affirmed and Opinion Filed May 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00490-CR
                                     No. 05-14-00491-CR
                                     No. 05-14-00492-CR
                                     No. 05-14-00493-CR

                            JIMIL JOHNTE BROWN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F10-33944-M, F10-33945-M, F12-33914-M, F12-34048-M

                              MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Bridges

       Jimil Johnte Brown appeals four convictions, after adjudication of his guilt, for two

offenses of delivery of marijuana in an amount over one-fourth ounce, one theft of property

offense, and one offense of possession of cocaine in an amount less than one gram. See TEX.

HEALTH & SAFETY CODE ANN. §§ 481.115(a), (b), 481.120(a), (b)(3) (West 2010); TEX. PENAL

CODE ANN. § 31.03(a), (e)(4)(A) (West Supp. 2014). The trial court assessed punishment in

each case at twenty months’ confinement in a state jail. On appeal, appellant’s attorney filed a

brief in which he concludes the appeals are wholly frivolous and without merit. The brief meets
the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.


Do Not Publish
TEX. R. APP. P. 47
140490F.U05

 
                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JIMIL JOHNTE BROWN, Appellant                      Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00490-CR       V.                        F10-33944-M).
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 26, 2015




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


JIMIL JOHNTE BROWN, Appellant                      Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00491-CR       V.                        F10-33945-M).
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 26, 2015.




                                            ‐4‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


JIMIL JOHNTE BROWN, Appellant                      Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00492-CR       V.                        F12-33914-M).
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 26, 2015.




                                            ‐5‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


JIMIL JOHNTE BROWN, Appellant                      Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00493-CR       V.                        F12-34048-M).
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 26, 2015.



 
 
 
 
 

 




                                            ‐6‐